Title: To John Adams from Adrianus Dubbeldemuts, 6 April 1782
From: Dubbeldemuts, Adrianus
To: Adams, John



Rotterdam 6th. April 1782
Sir

The letter which your Excellencÿ has done me the honour of writing me the 22d. past reached me in Course. Since the Copy of the petition of the Merchants of this place to their Magistrates, which Covered my last, has been So acceptable to your Excellencÿ, I take the libertÿ to add here the Rotterdam Gazette of this daÿ, Containing Chiefly an adress to our Said Magistrates which I had the honour not only to offer them yesterday by writing, but to pronounce before them, with all that emphasis, which fear for being lulled a Sleep bÿ a treacherous Ennemÿ, and on the other hand a prospect of being restored in ancient Rights, Could even inspire to a lover of libertÿ: I took the freedom to declare our present Committees that, in order to Shew posterity what we had done to employ well the present favourable Circumstances, we would place the Said adress in the gazette of this daÿ: maÿ this have the desired effect, and our adhérency to the intrest of America produce those great ends, the liberty of that So long oppressed Country, the blessings of trade without limitation, and a general Peace, the best of earthly happiness, provided it be not the fruit of low and Creeping Submission. I Need not to Say how much it will add to my real Satisfaction when your Excellencÿ will favour me with his aprobation of the Step I took; but still more when you’ll be pleased to give me two minutes of that precious time which you So nobly employ in the Case of your Country and your bretheren; any time Your Excellencÿ Shall be pleased to fix for a Short interview, will be acceptable to Your Excellencys Most Obedient humble Servant

A Dubbeldemuts

